Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR2001465, filed on 02/14/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is being considered by the examiner.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
In paragraph 0095 of the instant application the use of “Computer-readable storage media” and “computer-readable medium” is inconsistent. Dropping of the term storage and using both terms interchangeably fails to define a clear and concise definition of the meaning of the terms. Examiner recommends amending the paragraph to include the term “storage” to all mentions of computer-readable medium. 
In paragraph 0095 of the instant application the use of “inherently non-transitory” is not exact and is subjective terminology as not all forms of computer-readable storage media are non-transitory. Examiner recommends amending the paragraph to include the term “non-transitory” to all mentions of computer-readable storage media so as to clear any subjectivity to the nature of the storage media. All mentions of “computer-readable storage media” and “computer-readable medium” in paragraphs 0090 through 0095 should be read after amendment as “non-transitory computer-readable storage medium” or “non-transitory computer-readable storage media”. Examiner also recommends in paragraph 0095 removing the terms “which is inherently non-transitory” and “A computer-readable storage medium should not be construed as transitory signals per se (e.g., radio waves or other propagating electromagnetic waves, electromagnetic waves propagating through a transmission media such as a waveguide, or electrical signals transmitted through a wire).” as the addition of “non-transitory” as recommended previously clarifies this subjectivity.
In paragraph 0014 of the instant application the use of “storing, by the processor” is improper as stated in paragraph 0048 of the instant application “Alternatively, the image may be stored in any suitable form at a memory coupled to the camera and retrieved by the computing system” and paragraph 0077 of the instant application “the at least one image received from the camera may be stored in a memory device.” which state the image is not stored by a processor but rather by memory. It is known in the art that memory serves the purpose of storing data and processors simply retrieve and process the data stored in the memory. Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
The use of the phrase “storing, by the processor,” in claim 9 is improper terminology for what the examiner is assuming the desired claim is attempting to claim (examiner assumes this a typographical or translation error). Examiner recommends amending claim 9 to state, as an example, “storing, by a memory”. Doing so would maintain consistency with the disclosure as stated above for paragraphs 0048 and 0077 of the instant application which disclose the image is stored by memory not by a processor. It is known in the art that memory serves the purpose of storing data and processors simply retrieve and process the data stored in the memory. Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
The use of “wherein wherein” in claim 16 is improper grammar (examiner assumes this a typographical error). Examiner recommends amending the claim to remove one instance of “wherein” to correct the grammatical issue.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
The use of the phrase “store, by the processor,” in claim 18 is improper terminology for what the examiner is assuming the desired claim is attempting to claim (examiner assumes this a typographical or translation error). Examiner recommends amending the claim to state, as an example, “store, by a memory”. Doing so would maintain consistency with the disclosure as stated above for paragraphs 0048 and 0077 of the instant application which disclose the image is stored by memory not by a processor. It is known in the art that memory serves the purpose of storing data and processors simply retrieve and process the data stored in the memory. Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
The use of the term “computer readable medium” is improper terminology for what the examiner is assuming the desired claim is attempting to claim. Examiner recommends amending the claim to state, as an example, “A non-transitory computer-readable storage medium comprising program code instructions, the program code instructions executable by a computing system to:”  Doing so would avoid any possible 35 U.S.C. 101 rejections due to the lack of “non-transitory” terminology and “storage” structure and perfect the claim with respect to the specification paragraphs 0090 through 0095 as stated previously for the objections to the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (U.S. Patent No. 9922236B2) in view of Huang (U.S. Patent Application No. 20180061126A1) herein referred to as Moore and Huang respectively.

Regarding claim 1 “A computer-implemented method for use in navigating in a facility, comprising: receiving, from a camera, at least one image; estimating, by a processor, a current location of the camera in the facility based on the at least one image and model data of the facility; generating, by the processor, a virtual path from the current location of the camera to a destination location in the facility using the model data of the facility; and generating and outputting navigation information to the destination location according to the virtual path.”
 Moore teaches a method for navigation including the following steps:
using a camera to image an environment, See Moore column 2 lines 1-8 “Also included is a method for providing continuous social and environmental awareness by eyeglasses. The method includes detecting, via a camera… location data corresponding to a location of the eyeglasses or image data corresponding to a surrounding environment of the eyeglasses”
using location data to generate a navigation path for a user to navigate to a determined destination based on a stored map of object and user data, see Moore column 2 lines 8-21 “The method also includes storing, in a memory, object data regarding previously determined objects and previously determined user data regarding a user. The method also includes recognizing, by a processor, an object in the surrounding environment by analyzing the image data based on the stored object data and at least one of the inertial measurement data or the location data. The method also includes determining, by the processor, a desirable event or action based on the recognized object, the previously determined user data, and a current time or day, a destination based on the determined desirable event or action, a navigation path for navigating the eyeglasses to the destination based on the determined destination, the image data, and at least one of the inertial measurement data or the location data, or output data based on the determined navigation path.”
generating an output of navigation information for a user to assist them in navigating to a destination according to the generated navigation path, see Moore column 2 lines 22-25 “ The method also includes providing, via a speaker or a vibration unit, audio or haptic information to the user based on at least one of the recognized object, the determined desirable event or action, or the navigation path.”
Moore fails to teach that the location data or location of the camera is determined based on the image data itself and only provides that the location data is determined via GPS. 
However, Huang teaches localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation assistance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals”.
Doing so would improve accuracy, quality, and efficiency of the indoor navigation and localization system as stated in Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.” Doing so would also allow the user to navigate around objects, obstacles, and features as stated in Moore column 9 lines 24-26 “When navigating indoors, the GPS 124 may not provide enough information to a blind user to navigate around obstacles and reach desired locations or features”

Regarding claim 2 “The computer-implemented method of claim 1, wherein the model data of the facility comprises: image data of a plurality of images, the image data of each image comprising location information corresponding to a location in the facility from which the image was acquired; object information corresponding to an object of the facility in the image; distance information corresponding to a distance between the object and the location; first relationship information specifying, as a first relationship, a distance and a relative direction to navigate from one object to another object of the image; and second relationship information specifying, as a second relationship, a distance and a relative direction to navigate from the location from which the image was acquired to a location from which another image was acquired.”
 Moore teaches the method of claim 1 as seen above in paragraph 14 of this office action. Furthermore, Moore teaches the use of map data (equivalent to that of a model) wherein the map data can include a series of coordinates with features or points of interest (equivalent to that of location information and object information of the instant claim), see Moore column 8 lines 62-67 through column 9 lines 1-7 “The memory 112 may store, for example, map information or data to help locate and provide navigation commands to the user. The map data may be preloaded, downloaded wirelessly through the antenna 142, or may be visually determined, such as by capturing a building map posted near a building's entrance, or built from previous encounters and recordings. The map data may be abstract, such as a network diagram with edges, or a series of coordinates with features. The map data may contain points of interest to the user, and as the user walks, the stereo cameras 121A and/or cameras 121 may recognize additional points of interest and update the map data as they enter into the field of view of the camera 121.”
Moore fails to teach that the map data of the building/facility can include distance information between the location of the camera and the objects, distance and navigation directions between objects, and distance and navigation directions between camera locations and only states distance determination of possible moving objects and obstructions.
However, Huang teaches generating, storing, and updating of map data similar to that of Moore, but further including coordinate distance information between the location of the camera and the objects, see Huang paragraph 0014 “The storage device stores a positioning database, and the processor is coupled to the storage device and configured to convert the panorama image into a plurality of perspective images and extract a plurality of reference feature points in the perspective images and descriptors of the reference feature points. The processor is further configured to take a shooting position of the panorama image as an origin and record a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images. Moreover, the processor is further configured to calculate three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and store an indoor map corresponding to the indoor environment and formed by the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points in the positioning database. The portable electronic device is configured to determine a three-dimensional coordinate value of the portable electronic device in the indoor environment according to the indoor map.” 
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a data map or model containing distance information stored as coordinates wherein said coordinates and their calculated distances can be used to provide navigation commands to navigate between two objects or two locations. 
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”
Regarding claim 3 “The computer-implemented method of claim 2, wherein estimating the current location comprises: dividing, by the processor, the at least one image into one or more image blocks; detecting, by the processor in the one or more image blocks, object candidates corresponding to objects of the facility based on the object information from the model data of the facility; determining, by the processor, distance values to the detected object candidates based on the object information and the distance information of the corresponding object from the model data of the facility; determining, by the processor a distance between object candidates based on the distance values; and estimating, by the processor, the current location of the camera based on the location information from the model data of the facility and the distance values to the detected object candidates.”
 Moore teaches the method of claim 2 as seen above in paragraph 15 of this office action. Furthermore, Moore teaches location determination by segmenting an image into a plurality of slices (segmenting into slices being equivalent to segmenting into blocks) and detecting objects/features in the slices and applying slice descriptors to each slice “The onboard processing array 110 calculates a slice descriptor for each image slice of the plurality of image slices. As used herein, “slice descriptor” refers to a description of the visual features (e.g., color, texture, shape, motion, etc.) of the image data of a particular slice of the omni-directional image data.” Moore also teaches distance determination of possible moving objects and obstructions, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.”
Moore fails to teach the determined slice descriptors stored in the memory can include distance information for determining the location of the camera by comparison of the calculated distances to the stored reference distances.
However, Huang teaches storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”
Regarding claim 4 “The computer-implemented method of claim 3, wherein estimating the current location further comprises: performing, by the processor, object classification with respect to the object candidates of the image based on the distance values and the distance to detect the objects of the facility.”
 Moore teaches the method of claim 3 as seen above in paragraph 16 of this office action. Furthermore, Moore teaches dynamic object recognition via classification, see Moore column 26 lines 32-36 “Thus, by detecting the dynamic regions, a new person entering the environment within the proximity of the user may be detected in block 512 and a dynamic object or being can be detected in block 506 and classified by the processor 111 accordingly.” Moore also teaches distance determination of said dynamic objects, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.”
Moore fails to teach the object classification can be done using distance values of the images.
However, Huang teaches determination of features of an image for computing descriptors of a feature point (object) wherein the feature extracting creates the descriptor by comparing pixels within a range (distance) of the feature point, see Huang paragraph 0052 “Besides, in Step S301, the operation performed by the feature extracting module 230 to extract the reference feature points in the perspective images 400a to 400h and the descriptors of the feature points may adopt an algorithm using a two-bit string as a descriptor vector, such as Binary Robust Independent Elementary Features (BRIEF), Oriented FAST and Rotated BRIEF (ORB), or Binary Robust Invariant Scalable Keypoints (BRISK), etc., for feature extracting. Specifically, the BRIEF algorithm chooses some pixel pairs within a nearby range of the feature point, and compares gay scale values of these pixel pairs to form a two-bit string by combining comparison results, so as to describe the feature point.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide object recognition/classification using the distance values between recognized objects and the distance values between the camera and the objects.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”
Regarding claim 5 “The computer-implemented method of claim 3, further comprising: receiving, via an input device, information about a destination object in the facility to which the camera is to be navigated; searching, by the processor in the model data, for at least one image block of an image, the object information in the model data of the facility corresponding to the information about the destination object; estimating, by the processor as the destination location, a location of the destination object based on image data of images comprising the destination object.”
 Moore teaches the method of claim 3 as seen above in paragraph 16 of this office action. Additionally, Moore teaches determination of a destination based on image data where said image data contains object recognition/identification, see Moore column 2 lines 8-21 “The method also includes storing, in a memory, object data regarding previously determined objects and previously determined user data regarding a user. The method also includes recognizing, by a processor, an object in the surrounding environment by analyzing the image data based on the stored object data and at least one of the inertial measurement data or the location data. The method also includes determining, by the processor, a desirable event or action based on the recognized object, the previously determined user data, and a current time or day, a destination based on the determined desirable event or action, a navigation path for navigating the eyeglasses to the destination based on the determined destination, the image data, and at least one of the inertial measurement data or the location data, or output data based on the determined navigation path.” Furthermore, Moore teaches the object determination of the image is done via searching of a database for matching object models, See Moore column 20 lines 67-61 “For example, the processor 111 may determine whether any portion of the first visual data 306 corresponds in shape, structure, or in terms of other pose information, to the plurality of object models stored in the database “ see also Moore column 20 lines 66-67 through column 21 lines 1-2 “When the processor 111 searches for an object model of the plurality of object models, more than one object model may be similar in shape or structure to a portion of the first visual data 306.”
Moore fails to teach the distance information as recited in claim 3 and paragraph 16 of this office action.
However, Huang teaches storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera as required for claim 3, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 6 “The computer-implemented method of claim 3, wherein generating a virtual path comprises: determining, by the processor, a relation between the object candidates in the image blocks of the image and the destination object based on the first and second relationship information in the model data of the facility; and deriving, by the processor, the virtual path based on the determined relation.”
 Moore teaches location determination by segmenting an image into a plurality of slices (segmenting into slices being equivalent to segmenting into blocks) and detecting objects/features in the slices and applying slice descriptors to each slice “The onboard processing array 110 calculates a slice descriptor for each image slice of the plurality of image slices. As used herein, “slice descriptor” refers to a description of the visual features (e.g., color, texture, shape, motion, etc.) of the image data of a particular slice of the omni-directional image data.” Moore also teaches distance determination of possible moving objects and obstructions, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.” Moore furthermore teaches the use of the slice descriptors being compared to known and stored slice descriptors to determine a current position, see Moore column 25 lines 22-27 “For example, differences between the current sequence of slice descriptors and the reference sequence of slice descriptors may be used to determine a current position or orientation with reference to a known position or orientation associated with the reference sequence of slice descriptors.” Finally, Moore teaches path determination based on the user’s location, see Moore column 32 lines 35-43 “In block 619, the processor 111 determines a path over which the user can travel. The path excludes the detected non-traversable regions in block 618b. The eyeglasses 100 may determine paths for navigation, which may be further modified for the user's needs. For example, a blind person may prefer routes that follow walls. Using the IMU 123 and/or the GPS 124 and other sensors, the eyeglasses 100 can determine the user's location and orientation to guide them along the path, avoiding obstacles.”
Moore fails to teach the distance information as recited in claim 3 and paragraph 16 of this office action.
However, Huang teaches storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera as required for claim 3, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 7 “The computer-implemented method of claim 1, wherein outputting the navigation information comprises displaying, on a display, the at least one image and the navigation information.”
 Moore teaches the limitations of claim 1 as stated in paragraph 14 of this office action. Additionally, Moore teaches the use of a display for outputting navigation information, See Moore column 27 lines 38-41 “The output images/videos may be displayed using an LCD, an organic light emitting display, a plasma display, light-emitting diodes, or any other display mechanism for displaying the output images/videos.” And Moore column 10 lines 38-44 “The display 135 can appropriately remind the user with memory retention difficulties. For example, the display 135 may display an image indicating information about activities of the user to remind the user. For example, the displayed information may be based on the task that the user is currently performing, and the destination that the user is travelling towards”
Moore fails to teach that the location data or location of the camera is determined based on the image data itself as required for claim 1 and only provides that the location data is determined via GPS. 
However, Huang teaches localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation assistance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals”.
Doing so would improve accuracy, quality, and efficiency of the indoor navigation and localization system as stated in Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.” Doing so would also allow the user to navigate around objects, obstacles, and features as stated in Moore column 9 lines 24-26 “When navigating indoors, the GPS 124 may not provide enough information to a blind user to navigate around obstacles and reach desired locations or features.”

Regarding claim 8 “The computer-implemented method of claim 1, further comprising generating, by the processor, the model data of the facility, comprising: acquiring, by the camera from a plurality of locations within the facility, one or more images; for each of the plurality of images, determining, by the processor, depth information based on the image and image information provided by the camera; generating, by the processor, location information based on the location from which the image was acquired; dividing, by the processor, the image into one or more image blocks; detecting, by the processor, objects of the facility in the one or more image blocks and generating object information defining features of the detected objects, the object information including information indicating the image block of the image; determining, by the processor, a distance between detected objects in the one or more image blocks and the location using the depth information and generating distance information corresponding to the detected object in an image block; calculating, by the processor, a distance between detected objects in the one or more image blocks and a relative direction describing how to navigate from one object in a first image block to another object in a second image block, and generating first relationship information based on the distance and the relative direction, the first relationship information including information indicating the first and second image blocks of the image; determining, by the processor, a distance between the location from which the image was acquired and another location from which another image was acquired based on the location information of the image and the another image, and a relative direction describing how to navigate from the location to the other location, and generating second relationship information based on the distance and the relative direction, the second relationship information including information indicating the image and the other image; and generating, by the processor, image data of the image, including the location information, the object information, the first relationship information and the second relationship information.”
 Moore teaches a method for navigation including the following steps:
using a camera to image an environment, See Moore column 2 lines 1-8 “Also included is a method for providing continuous social and environmental awareness by eyeglasses. The method includes detecting, via a camera… location data corresponding to a location of the eyeglasses or image data corresponding to a surrounding environment of the eyeglasses”
using location data to generate a navigation path for a user to navigate to a determined destination based on a stored map of object and user data, see Moore column 2 lines 8-21 “The method also includes storing, in a memory, object data regarding previously determined objects and previously determined user data regarding a user. The method also includes recognizing, by a processor, an object in the surrounding environment by analyzing the image data based on the stored object data and at least one of the inertial measurement data or the location data. The method also includes determining, by the processor, a desirable event or action based on the recognized object, the previously determined user data, and a current time or day, a destination based on the determined desirable event or action, a navigation path for navigating the eyeglasses to the destination based on the determined destination, the image data, and at least one of the inertial measurement data or the location data, or output data based on the determined navigation path.”
generating an output of navigation information for a user to assist them in navigating to a destination according to the generated navigation path, see Moore column 2 lines 22-25 “ The method also includes providing, via a speaker or a vibration unit, audio or haptic information to the user based on at least one of the recognized object, the determined desirable event or action, or the navigation path.”
the use of map data (equivalent to that of a model) wherein the map data can include a series of coordinates with features or points of interest (equivalent to that of location information and object information of the instant claim), see Moore column 8 lines 62-67 through column 9 lines 1-7 “The memory 112 may store, for example, map information or data to help locate and provide navigation commands to the user. The map data may be preloaded, downloaded wirelessly through the antenna 142, or may be visually determined, such as by capturing a building map posted near a building's entrance, or built from previous encounters and recordings. The map data may be abstract, such as a network diagram with edges, or a series of coordinates with features. The map data may contain points of interest to the user, and as the user walks, the stereo cameras 121A and/or cameras 121 may recognize additional points of interest and update the map data as they enter into the field of view of the camera 121.”
location determination by segmenting an image into a plurality of slices (segmenting into slices being equivalent to segmenting into blocks) and detecting objects/features in the slices and applying slice descriptors to each slice “The onboard processing array 110 calculates a slice descriptor for each image slice of the plurality of image slices. As used herein, “slice descriptor” refers to a description of the visual features (e.g., color, texture, shape, motion, etc.) of the image data of a particular slice of the omni-directional image data.” Moore also teaches distance determination of possible moving objects and obstructions, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.”
Moore fails to teach:
 that the location data or location of the camera is determined based on the image data itself and only provides that the location data is determined via GPS, 
that the map data of the building/facility can include distance information between the location of the camera and the objects, distance and navigation directions between objects, and distance and navigation directions between camera locations and only states distance determination of possible moving objects and obstructions,
 and that the determined slice descriptors stored in the memory can include distance information for determining the location of the camera by comparison of the calculated distances to the stored reference distances.
However, Huang teaches:
 localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
generating, storing, and updating of map data similar to that of Moore, but further including coordinate distance information between the location of the camera and the objects, see Huang paragraph 0014 “The storage device stores a positioning database, and the processor is coupled to the storage device and configured to convert the panorama image into a plurality of perspective images and extract a plurality of reference feature points in the perspective images and descriptors of the reference feature points. The processor is further configured to take a shooting position of the panorama image as an origin and record a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images. Moreover, the processor is further configured to calculate three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and store an indoor map corresponding to the indoor environment and formed by the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points in the positioning database. The portable electronic device is configured to determine a three-dimensional coordinate value of the portable electronic device in the indoor environment according to the indoor map.” 
storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide:
 a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals” 
provide a data map or model containing distance information stored as coordinates wherein said coordinates and their calculated distances can be used to provide navigation commands to navigate between two objects or two locations. 
provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 9 “The computer-implemented method of claim 1, further comprising: storing, by the processor, the at least one image; performing, by the processor, machine learning operations using the at least one image and the model data of the facility to generate updated model data of the facility.”
 Moore teaches learning and updating object models stored in the database, see Moore column 21 lines 18-23 “As described below, the plurality of object models are not fixed. The stored object models and their corresponding parameters may be supplemented or modified. In addition or in the alternative, new category object models may be learned and stored in the database based on the recognized target objects.”
Moore fails to teach that the location data or location of the camera is determined based on the image data itself as required for claim 1 and only provides that the location data is determined via GPS. 
However, Huang teaches localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation assistance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals”.
Doing so would improve accuracy, quality, and efficiency of the indoor navigation and localization system as stated in Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.” Doing so would also allow the user to navigate around objects, obstacles, and features as stated in Moore column 9 lines 24-26 “When navigating indoors, the GPS 124 may not provide enough information to a blind user to navigate around obstacles and reach desired locations or features.”

Regarding claim 10 “A computing system for use in navigating in a facility, comprising: a processor; a camera device; at least one memory device accessible by the processor; wherein the memory device contains a body of program instructions which, when executed by the processor, cause the computing system to: receive, from the camera, at least one image; estimate a current location of the camera in the facility based on the at least one image and model data of the facility; generate a virtual path from the current location of the camera to a destination location in the facility using the model data of the facility; and generate and output navigation information to the destination location according to the virtual path.”
 Moore teaches a system for navigation including the following structure and functions:
A camera, processor, and memory structure, see Moore column 5 lines 36-37 “The onboard processing array 110 includes a processor 111 and a memory 112.” And Moore column 5 line 47 “The sensor array 120 includes a camera unit (camera) 121”
using a camera to image an environment, See Moore column 2 lines 1-8 “Also included is a method for providing continuous social and environmental awareness by eyeglasses. The method includes detecting, via a camera… location data corresponding to a location of the eyeglasses or image data corresponding to a surrounding environment of the eyeglasses”
using location data to generate a navigation path for a user to navigate to a determined destination based on a stored map of object and user data, see Moore column 2 lines 8-21 “The method also includes storing, in a memory, object data regarding previously determined objects and previously determined user data regarding a user. The method also includes recognizing, by a processor, an object in the surrounding environment by analyzing the image data based on the stored object data and at least one of the inertial measurement data or the location data. The method also includes determining, by the processor, a desirable event or action based on the recognized object, the previously determined user data, and a current time or day, a destination based on the determined desirable event or action, a navigation path for navigating the eyeglasses to the destination based on the determined destination, the image data, and at least one of the inertial measurement data or the location data, or output data based on the determined navigation path.”
generating an output of navigation information for a user to assist them in navigating to a destination according to the generated navigation path, see Moore column 2 lines 22-25 “ The method also includes providing, via a speaker or a vibration unit, audio or haptic information to the user based on at least one of the recognized object, the determined desirable event or action, or the navigation path.”
Moore fails to teach that the location data or location of the camera is determined based on the image data itself and only provides that the location data is determined via GPS. 
However, Huang teaches localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation assistance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals”.
Doing so would improve accuracy, quality, and efficiency of the indoor navigation and localization system as stated in Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.” Doing so would also allow the user to navigate around objects, obstacles, and features as stated in Moore column 9 lines 24-26 “When navigating indoors, the GPS 124 may not provide enough information to a blind user to navigate around obstacles and reach desired locations or features”

Regarding claim 11 “The computing system of claim 10, wherein the model data of the facility comprises: image data of a plurality of images, the image data of each image comprising location information corresponding to a location in the facility from which the image was acquired; object information corresponding to an object of the facility in the image; distance information corresponding to a distance between the object and the location; first relationship information specifying, as a first relationship, a distance and a relative direction to navigate from one object to another object of the image; and second relationship information specifying, as a second relationship, a distance and a relative direction to navigate from the location from which the image was acquired to a location from which another image was acquired.”
 Moore teaches the system of claim 10 as seen above in paragraph 23 of this office action. Furthermore, Moore teaches the use of map data (equivalent to that of a model) wherein the map data can include a series of coordinates with features or points of interest (equivalent to that of location information and object information of the instant claim), see Moore column 8 lines 62-67 through column 9 lines 1-7 “The memory 112 may store, for example, map information or data to help locate and provide navigation commands to the user. The map data may be preloaded, downloaded wirelessly through the antenna 142, or may be visually determined, such as by capturing a building map posted near a building's entrance, or built from previous encounters and recordings. The map data may be abstract, such as a network diagram with edges, or a series of coordinates with features. The map data may contain points of interest to the user, and as the user walks, the stereo cameras 121A and/or cameras 121 may recognize additional points of interest and update the map data as they enter into the field of view of the camera 121.”
Moore fails to teach that the map data of the building/facility can include distance information between the location of the camera and the objects, distance and navigation directions between objects, and distance and navigation directions between camera locations and only states distance determination of possible moving objects and obstructions.
However, Huang teaches generating, storing, and updating of map data similar to that of Moore, but further including coordinate distance information between the location of the camera and the objects, see Huang paragraph 0014 “The storage device stores a positioning database, and the processor is coupled to the storage device and configured to convert the panorama image into a plurality of perspective images and extract a plurality of reference feature points in the perspective images and descriptors of the reference feature points. The processor is further configured to take a shooting position of the panorama image as an origin and record a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images. Moreover, the processor is further configured to calculate three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and store an indoor map corresponding to the indoor environment and formed by the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points in the positioning database. The portable electronic device is configured to determine a three-dimensional coordinate value of the portable electronic device in the indoor environment according to the indoor map.” 
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a data map or model containing distance information stored as coordinates wherein said coordinates and their calculated distances can be used to provide navigation commands to navigate between two objects or two locations. 
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 12 “The computing system of claim 11, wherein the computing system is configured, in order to estimate the current location, to: divide, by the processor, the at least one image into one or more image blocks; detect, by the processor in the one or more image blocks, object candidates corresponding to objects of the facility based on the object information from the model data of the facility; determine, by the processor, distance values to the detected object candidates based on the object information and the distance information of the corresponding object from the model data of the facility; determine, by the processor a distance between object candidates based on the distance values; and estimate, by the processor, the current location of the camera based on the location information from the model data of the facility and the distance values to the detected object candidates.”
 Moore teaches the system of claim 11 as seen above in paragraph 24 of this office action. Furthermore, Moore teaches location determination by segmenting an image into a plurality of slices (segmenting into slices being equivalent to segmenting into blocks) and detecting objects/features in the slices and applying slice descriptors to each slice “The onboard processing array 110 calculates a slice descriptor for each image slice of the plurality of image slices. As used herein, “slice descriptor” refers to a description of the visual features (e.g., color, texture, shape, motion, etc.) of the image data of a particular slice of the omni-directional image data.” Moore also teaches distance determination of possible moving objects and obstructions, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.”
Moore fails to teach the determined slice descriptors stored in the memory can include distance information for determining the location of the camera by comparison of the calculated distances to the stored reference distances.
However, Huang teaches storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 13 “The computing system of claim 12, wherein the computing system is further configured, in order to estimate the current location, to: perform, by the processor, object classification with respect to the object candidates of the image based on the distance values and the distance to detect the objects of the facility.”
Moore teaches Moore teaches the system of claim 12 as seen above in paragraph 25 of this office action. Furthermore, Moore teaches dynamic object recognition via classification, see Moore column 26 lines 32-36 “Thus, by detecting the dynamic regions, a new person entering the environment within the proximity of the user may be detected in block 512 and a dynamic object or being can be detected in block 506 and classified by the processor 111 accordingly.” Moore also teaches distance determination of said dynamic objects, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.”
Moore fails to teach the object classification can be done using distance values of the images.
However, Huang teaches determination of features of an image for computing descriptors of a feature point (object) wherein the feature extracting creates the descriptor by comparing pixels within a range (distance) of the feature point, see Huang paragraph 0052 “Besides, in Step S301, the operation performed by the feature extracting module 230 to extract the reference feature points in the perspective images 400a to 400h and the descriptors of the feature points may adopt an algorithm using a two-bit string as a descriptor vector, such as Binary Robust Independent Elementary Features (BRIEF), Oriented FAST and Rotated BRIEF (ORB), or Binary Robust Invariant Scalable Keypoints (BRISK), etc., for feature extracting. Specifically, the BRIEF algorithm chooses some pixel pairs within a nearby range of the feature point, and compares gay scale values of these pixel pairs to form a two-bit string by combining comparison results, so as to describe the feature point.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide object recognition/classification using the distance values between recognized objects and the distance values between the camera and the objects.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 14 “The computing system of claim 12, wherein the computing system is further configured to: receive, via an input device, information about a destination object in the facility to which the camera is to be navigated; search, by the processor in the model data, for at least one image block of an image, the object information in the model data of the facility corresponding to the information about the destination object; estimate, by the processor as the destination location, a location of the destination object based on image data of images comprising the destination object.”
 Moore teaches the system of claim 12 as seen above in paragraph 25 of this office action. Additionally, Moore teaches determination of a destination based on image data where said image data contains object recognition/identification, see Moore column 2 lines 8-21 “The method also includes storing, in a memory, object data regarding previously determined objects and previously determined user data regarding a user. The method also includes recognizing, by a processor, an object in the surrounding environment by analyzing the image data based on the stored object data and at least one of the inertial measurement data or the location data. The method also includes determining, by the processor, a desirable event or action based on the recognized object, the previously determined user data, and a current time or day, a destination based on the determined desirable event or action, a navigation path for navigating the eyeglasses to the destination based on the determined destination, the image data, and at least one of the inertial measurement data or the location data, or output data based on the determined navigation path.” Furthermore, Moore teaches the object determination of the image is done via searching of a database for matching object models, See Moore column 20 lines 67-61 “For example, the processor 111 may determine whether any portion of the first visual data 306 corresponds in shape, structure, or in terms of other pose information, to the plurality of object models stored in the database “ see also Moore column 20 lines 66-67 through column 21 lines 1-2 “When the processor 111 searches for an object model of the plurality of object models, more than one object model may be similar in shape or structure to a portion of the first visual data 306.”
Moore fails to teach the distance information as recited in claim 12 and paragraph 25 of this office action.
However, Huang teaches storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera as required for claim 3, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 15 “The computing system of claim 12, wherein the computing system is configured, in order to generate a virtual path, to: determine, by the processor, a relation between the object candidates in the image blocks of the image and the destination object based on the first and second relationship information in the model data of the facility; and derive, by the processor, the virtual path based on the determined relation.”
 Moore teaches the system of claim 12 as seen above in paragraph 25 of this office action. Additionally, Moore teaches location determination by segmenting an image into a plurality of slices (segmenting into slices being equivalent to segmenting into blocks) and detecting objects/features in the slices and applying slice descriptors to each slice “The onboard processing array 110 calculates a slice descriptor for each image slice of the plurality of image slices. As used herein, “slice descriptor” refers to a description of the visual features (e.g., color, texture, shape, motion, etc.) of the image data of a particular slice of the omni-directional image data.” Moore also teaches distance determination of possible moving objects and obstructions, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.” Moore furthermore teaches the use of the slice descriptors being compared to known and stored slice descriptors to determine a current position, see Moore column 25 lines 22-27 “For example, differences between the current sequence of slice descriptors and the reference sequence of slice descriptors may be used to determine a current position or orientation with reference to a known position or orientation associated with the reference sequence of slice descriptors.” Finally, Moore teaches path determination based on the user’s location, see Moore column 32 lines 35-43 “In block 619, the processor 111 determines a path over which the user can travel. The path excludes the detected non-traversable regions in block 618b. The eyeglasses 100 may determine paths for navigation, which may be further modified for the user's needs. For example, a blind person may prefer routes that follow walls. Using the IMU 123 and/or the GPS 124 and other sensors, the eyeglasses 100 can determine the user's location and orientation to guide them along the path, avoiding obstacles.”
Moore fails to teach the distance information as recited in claim 12 and paragraph 25 of this office action
However, Huang teaches storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera as required for claim 3, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 16 “The computing system of claim 10, wherein wherein the computing system is configured, in order to output the navigation information, to display, on a display, the at least one image and the navigation information.”
 Moore teaches the limitations of claim 10 as stated in paragraph 23 of this office action. Additionally, Moore teaches the use of a display for outputting navigation information, See Moore column 27 lines 38-41 “The output images/videos may be displayed using an LCD, an organic light emitting display, a plasma display, light-emitting diodes, or any other display mechanism for displaying the output images/videos.” And Moore column 10 lines 38-44 “The display 135 can appropriately remind the user with memory retention difficulties. For example, the display 135 may display an image indicating information about activities of the user to remind the user. For example, the displayed information may be based on the task that the user is currently performing, and the destination that the user is travelling towards”
Moore fails to teach that the location data or location of the camera is determined based on the image data itself as required for claim 1 and only provides that the location data is determined via GPS. 
However, Huang teaches localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation assistance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals”.
Doing so would improve accuracy, quality, and efficiency of the indoor navigation and localization system as stated in Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.” Doing so would also allow the user to navigate around objects, obstacles, and features as stated in Moore column 9 lines 24-26 “When navigating indoors, the GPS 124 may not provide enough information to a blind user to navigate around obstacles and reach desired locations or features.”

Regarding claim 17 “The computing system of claim 10, wherein the computing system is further configured, to generate the model data of the facility, to: acquire, by the camera from a plurality of locations within the facility, one or more images; for each of the plurality of images, determine, by the processor, depth information based on the image and image information provided by the camera; generate, by the processor, location information based on the location from which the image was acquired; divide, by the processor, the image into one or more image blocks; detect, by the processor, objects of the facility in the one or more image blocks and generate object information defining features of the detected objects, the object information including information indicating the image block of the image; determine, by the processor, a distance between detected objects in the one or more image blocks and the location using the depth information and generate distance information corresponding to the detected object in an image block; calculate, by the processor, a distance between detected objects in the one or more image blocks and a relative direction describing how to navigate from one object in a first image block to another object in a second image block, and generate first relationship information based on the distance and the relative direction, the first relationship information including information indicating the first and second image blocks of the image; determine, by the processor, a distance between the location from which the image was acquired and another location from which another image was acquired based on the location information of the image and the another image, and a relative direction describing how to navigate from the location to the other location, and generate second relationship information based on the distance and the relative direction, the second relationship information including information indicating the image and the other image; and generate, by the processor, image data of the image, including the location information, the object information, the first relationship information and the second relationship information.”
 Moore teaches Moore teaches a system for navigation including the following structure and functions:
the limitations of claim 10 as stated in paragraph 23 of this office action.
using a camera to image an environment, See Moore column 2 lines 1-8 “Also included is a method for providing continuous social and environmental awareness by eyeglasses. The method includes detecting, via a camera… location data corresponding to a location of the eyeglasses or image data corresponding to a surrounding environment of the eyeglasses”
using location data to generate a navigation path for a user to navigate to a determined destination based on a stored map of object and user data, see Moore column 2 lines 8-21 “The method also includes storing, in a memory, object data regarding previously determined objects and previously determined user data regarding a user. The method also includes recognizing, by a processor, an object in the surrounding environment by analyzing the image data based on the stored object data and at least one of the inertial measurement data or the location data. The method also includes determining, by the processor, a desirable event or action based on the recognized object, the previously determined user data, and a current time or day, a destination based on the determined desirable event or action, a navigation path for navigating the eyeglasses to the destination based on the determined destination, the image data, and at least one of the inertial measurement data or the location data, or output data based on the determined navigation path.”
generating an output of navigation information for a user to assist them in navigating to a destination according to the generated navigation path, see Moore column 2 lines 22-25 “ The method also includes providing, via a speaker or a vibration unit, audio or haptic information to the user based on at least one of the recognized object, the determined desirable event or action, or the navigation path.”
the use of map data (equivalent to that of a model) wherein the map data can include a series of coordinates with features or points of interest (equivalent to that of location information and object information of the instant claim), see Moore column 8 lines 62-67 through column 9 lines 1-7 “The memory 112 may store, for example, map information or data to help locate and provide navigation commands to the user. The map data may be preloaded, downloaded wirelessly through the antenna 142, or may be visually determined, such as by capturing a building map posted near a building's entrance, or built from previous encounters and recordings. The map data may be abstract, such as a network diagram with edges, or a series of coordinates with features. The map data may contain points of interest to the user, and as the user walks, the stereo cameras 121A and/or cameras 121 may recognize additional points of interest and update the map data as they enter into the field of view of the camera 121.”
location determination by segmenting an image into a plurality of slices (segmenting into slices being equivalent to segmenting into blocks) and detecting objects/features in the slices and applying slice descriptors to each slice “The onboard processing array 110 calculates a slice descriptor for each image slice of the plurality of image slices. As used herein, “slice descriptor” refers to a description of the visual features (e.g., color, texture, shape, motion, etc.) of the image data of a particular slice of the omni-directional image data.” Moore also teaches distance determination of possible moving objects and obstructions, see Moore column 38 lines 33-35 “In block 900, the eyeglasses 100, using the sensor array 120, detect a distance from the eyeglasses to a moving object, such as a person.”
Moore fails to teach:
 that the location data or location of the camera is determined based on the image data itself and only provides that the location data is determined via GPS, 
that the map data of the building/facility can include distance information between the location of the camera and the objects, distance and navigation directions between objects, and distance and navigation directions between camera locations and only states distance determination of possible moving objects and obstructions,
 and that the determined slice descriptors stored in the memory can include distance information for determining the location of the camera by comparison of the calculated distances to the stored reference distances.
However, Huang teaches:
 localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
generating, storing, and updating of map data similar to that of Moore, but further including coordinate distance information between the location of the camera and the objects, see Huang paragraph 0014 “The storage device stores a positioning database, and the processor is coupled to the storage device and configured to convert the panorama image into a plurality of perspective images and extract a plurality of reference feature points in the perspective images and descriptors of the reference feature points. The processor is further configured to take a shooting position of the panorama image as an origin and record a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images. Moreover, the processor is further configured to calculate three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and store an indoor map corresponding to the indoor environment and formed by the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points in the positioning database. The portable electronic device is configured to determine a three-dimensional coordinate value of the portable electronic device in the indoor environment according to the indoor map.” 
storing, in a positioning database/indoor map, distances between target feature points (object information) and their descriptors (containing distance information) for use in determining the coordinates (position) of the camera, see Huang paragraph 0012 “According to an exemplary embodiment of the present invention, the indoor map is stored in a positioning database, and the step of determining the three-dimensional target coordinate value with respect to the origin of the portable electronic device in the indoor environment according to the indoor map includes: obtaining a real-time image by the portable electronic device, and extracting a plurality of target feature points of the real-time image and descriptors of the target feature points; comparing the descriptors of the reference feature points and the descriptors of the target feature points, and if the distance between the descriptors of the reference feature points and the descriptors of the target feature points smaller than a predetermined threshold value, retrieving the three-dimensional coordinate values of the reference feature points whose distance value with respect to the descriptors of the target feature points smaller than the predetermined threshold value from the positioning database;”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide:
 a system in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals” 
provide a data map or model containing distance information stored as coordinates wherein said coordinates and their calculated distances can be used to provide navigation commands to navigate between two objects or two locations. 
provide slice descriptors of the plurality of segmented slices of the image to further include stored distance data relating to the objects and locations of the camera (depth distances) stored within the database/model/map of the system for comparison or reference with the real time image for camera position determination.
Doing so would reduce computation and map generation time of the processor by storing map data that can be easily downloaded and used in an offline mode and allow navigation to be completed based on only real-time images acquired during navigation. See Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.”

Regarding claim 18 “The computing system of claim 10, wherein the computing system is further configured to: store, by the processor, the at least one image; and perform, by the processor, machine learning operations using the at least one image and the model data of the facility to generate updated model data of the facility.”
 Moore teaches the limitations of claim 10 as stated in paragraph 23 of this office action. Additionally, Moore teaches learning and updating object models stored in the database, see Moore column 21 lines 18-23 “As described below, the plurality of object models are not fixed. The stored object models and their corresponding parameters may be supplemented or modified. In addition or in the alternative, new category object models may be learned and stored in the database based on the recognized target objects.”
Moore fails to teach that the location data or location of the camera is determined based on the image data itself as required for claim 1 and only provides that the location data is determined via GPS. 
However, Huang teaches localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation assistance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals”.
Doing so would improve accuracy, quality, and efficiency of the indoor navigation and localization system as stated in Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.” Doing so would also allow the user to navigate around objects, obstacles, and features as stated in Moore column 9 lines 24-26 “When navigating indoors, the GPS 124 may not provide enough information to a blind user to navigate around obstacles and reach desired locations or features.”

Regarding claim 19 “A computer program product comprising program code instructions stored on a computer readable medium, the program code instructions executable by a computing system to: receive, from a camera, at least one image; estimate, by a processor of the computing system, a current location of the camera in the facility based on the at least one image and model data of a facility; generate, by the processor, a virtual path from the current location of the camera to a destination location in the facility using the model data of the facility; and generate and output navigation information to the destination location according to the virtual path.”
 Moore teaches a method for navigation and that the method and functions of the instant application can be embodied as a computer program stored on a non-transitory computer-readable storage medium, see Moore column 42 lines 42-51“As will be appreciated by one of ordinary skill in the art, the methods/systems may be embodied as a customization of an existing system, an add-on product, upgraded software, a stand-alone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Furthermore, the methods/systems may take the form of a computer program product on a non-transitory computer-readable storage medium having computer-readable program code means embodied in the storage medium.”
Moore additionally teaches a method for navigation including the following steps:
using a camera to image an environment, See Moore column 2 lines 1-8 “Also included is a method for providing continuous social and environmental awareness by eyeglasses. The method includes detecting, via a camera… location data corresponding to a location of the eyeglasses or image data corresponding to a surrounding environment of the eyeglasses”
using location data to generate a navigation path for a user to navigate to a determined destination based on a stored map of object and user data, see Moore column 2 lines 8-21 “The method also includes storing, in a memory, object data regarding previously determined objects and previously determined user data regarding a user. The method also includes recognizing, by a processor, an object in the surrounding environment by analyzing the image data based on the stored object data and at least one of the inertial measurement data or the location data. The method also includes determining, by the processor, a desirable event or action based on the recognized object, the previously determined user data, and a current time or day, a destination based on the determined desirable event or action, a navigation path for navigating the eyeglasses to the destination based on the determined destination, the image data, and at least one of the inertial measurement data or the location data, or output data based on the determined navigation path.”
generating an output of navigation information for a user to assist them in navigating to a destination according to the generated navigation path, see Moore column 2 lines 22-25 “ The method also includes providing, via a speaker or a vibration unit, audio or haptic information to the user based on at least one of the recognized object, the determined desirable event or action, or the navigation path.”
Moore fails to teach that the location data or location of the camera is determined based on the image data itself and only provides that the location data is determined via GPS. 
However, Huang teaches localization (determination of location data) of a camera in an environment based on image data, see Huang paragraph 0008 “The indoor positioning method includes: converting a panorama image corresponding to an indoor environment into a plurality of perspective images, and extracting a plurality of reference feature points in the perspective images and descriptors of the reference feature points; taking a shooting position of the panorama image as an origin and recording a plurality of three-dimensional reference coordinate values corresponding to a central position of each of the perspective images; calculating three-dimensional coordinate values of the reference feature points base on the three-dimensional reference coordinate values, and storing the three-dimensional coordinate values of the reference feature points and the descriptors of the reference feature points as an indoor map corresponding to the indoor environment; and determining a three-dimensional target coordinate value of the portable electronic device in the indoor environment according to the indoor map.”
Moore and Huang are both considered to be analogous to the claimed invention because they are in the same field of camera/image based indoor localization and navigation assistance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang and provide a method in which the localization of the camera within the indoor environment is done via camera images instead of GPS signals as Huang states in paragraph 0004 “Since satellite signals are significantly attenuated indoor, it is more challenging to use the outdoor positioning systems for indoor positioning. Currently, conventional indoor three-dimensional object positioning or tracking techniques are also under limitations such as unable to receive GPS signals”.
Doing so would improve accuracy, quality, and efficiency of the indoor navigation and localization system as stated in Huang paragraph 0007 “Accordingly, the quality and efficiency of positioning service provided to the user real-time are facilitated, and the corresponding information is provided to the user more efficiently, thereby bringing more convenient operation experience to the user.” Doing so would also allow the user to navigate around objects, obstacles, and features as stated in Moore column 9 lines 24-26 “When navigating indoors, the GPS 124 may not provide enough information to a blind user to navigate around obstacles and reach desired locations or features”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (U.S. Patent Application No. 20130297205A1) details indoor navigation localization based on camera/image feature extraction and storing of image data in a database for comparison of reference values of installed/predetermined/known camera position images to live images.
Hickman (U.S. Patent No. 8396254B1) details image based localization determined by object recognition wherein the object recognition includes distance determination between the objects and the camera based on equivalent triangulation techniques of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BOHANON whose telephone number is (571)272-3449. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 5712724190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL BOHANON/Examiner, Art Unit 4187                                                                                                                                                                                                        /THOMAS C DIAZ/Primary Examiner, Art Unit 3656